TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00280-CV


                              The Hertz Corporation, Appellant

                                               v.

                                    Chandra Oglen, Appellee




             FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
           NO. 90538, THE HONORABLE JEANNE PARKER, JUDGE PRESIDING



                           MEMORANDUM OPINION

              Appellant’s brief was originally due on July 25, 2022. After this Court granted

multiple motions requesting an extension of time to file appellant’s brief, the brief was due on

November 30, 2022, per the Court’s October 31, 2022 order. To date, the brief has not been

tendered for filing and is overdue. On December 2, 2022, appellant’s counsel filed a third

motion for extension of time, requesting an extension until January 30, 2023. In the Court’s

October 31, 2022 order granting the most recent extension, this Court advised counsel that no

further extensions would be granted. Accordingly, we deny the third motion for extension of

time and dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                            __________________________________________
                                            Gisela D. Triana, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Dismissed for Want of Prosecution

Filed: December 13, 2022